Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Philip A. Piscopo Vice President Chief Financial Officer (201) 902-9600 SYMS CORP REPORTS RESULTS FOR THE SECOND QUARTER Secaucus, New Jersey, October 5, 2009 - Syms Corp (NASDAQ:SYMS), a leading off-price retailer, announced results today for its second quarter ended August 29, 2009. For the second quarter ended August 29, 2009, the Company had a net loss of $9.7 million ($0.66 per share) as compared to a net loss of $1.3 million ($0.09 per share) for the second quarter ended August 30, 2008. For the first half ended August 29, 2009, the net loss was $11.7 million ($0.80 per share) as compared to a net loss of $.7 million ($0.05 per share) for the comparable period last year. During this second quarter, the Company acquired certain real property leases consisting of 23 stores plus all inventory, equipment and certain other assets of Filene’s Basement (“Filene’s”), an off-price retail clothing chain, in an auction conducted pursuant to § 363 of the Federal Bankruptcy Code. As of June 18, 2009, the date of acquisition, sales and inventory levels at Filene’s were at significantly lower than historical levels and the Company has been rebuilding inventory levels to support planned sales growth. Results for this second quarter include certain one-time costs, including approximately $5.7 million of acquisition costs. Additionally, based on independent appraisal, the Company recorded a one-time gain of approximately $7.6 million reflective of the net excess of fair market value of all assets acquired over the purchase price paid. For the second quarter ended August 29, 2009 same store sales at Syms locations decreased approximately 23% versus the comparable period last year. For the first half, same store sales at Syms locations decreased approximately 22% versus the comparable period last year. The decreases in same store sales are largely attributable to reductions in store traffic concurrent with declines in U.S. economic conditions. Net sales for the second quarter ended August 29, 2009 increased 29.5% to $76.4 million, versus $59.0 million for the comparable period last year. Net sales for the first half increased 2.5% to $126.7 million versus $123.6 million for the comparable period last year. The increase in net sales is largely attributable to the acquisition of Filene’s offset by decreases in store traffic noted above. Syms Corp currently operates a chain of fifty-three “off-price” apparel stores located throughout the Northeastern and Middle Atlantic regions and in the Midwest, Southeast and Southwest under the Syms and Filene’s Basement names. Each store offers a broad range of first quality, in-season merchandise bearing nationally recognized designer and brand-name labels. Certain information in this press release includes forward-looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995) and information relating to the Company that are based on the beliefs of the management of the Company, as well as assumptions made by and information currently available to the management of the Company.
